UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RDW CAPITAL, INC.,
                               Plaintiff,
                                                                     17-CV-7195 (JPO)
                     -v-
                                                               OPINION AND ORDER
 BE INDUSTRIES, INC., et al.,
                          Defendants.


J. PAUL OETKEN, District Judge:

       On September 21, 2017, Plaintiff RDW Capital, Inc. (“RDW”) filed this action alleging

breach of contract, fraud in the inducement, fraudulent misrepresentation, and unjust enrichment

brought pursuant to this Court’s diversity jurisdiction against Defendants BE Industries, Inc.,

NAC Drive Systems, Inc. (“NACD”), Swiss Heights Engineering, S.A. (“Swiss Heights”), BE

North America, Corp. (“BE North America”), Bellelli USA, LLC (“Bellelli USA”), Bellelli

Engineering, S.P.A. (“Bellelli Engineering”), Antonio Monesi, and Filippo Puglisi. (Dkt. No. 1

(“Compl.”).) Defendants have not answered the complaint or otherwise appeared in this action.

Defendant Bellelli Engineering is in an active bankruptcy in Italy. (Dkt. No. 75 ¶ 10.) And

Defendant Swiss Heights has been dissolved. (Dkt. No. 75 ¶ 11.) A certificate of default has

been issued as to all other Defendants. (Dkt. Nos. 36–38, 45, 50, 67.) Plaintiff now moves for

default judgment under Federal Rule of Civil Procedure 55(b) against the other six defendants.

(Dkt. No. 72.) For the reasons that follow, the motion is granted.

I.     Background

       For the purposes of deciding this motion, this Court accepts as true all factual allegations

in RDW’s complaint. See Bricklayers & Allied Craftworkers Local 2 v. Moulton Masonry &

Constr., LLC, 779 F.3d 182, 187 (2d Cir. 2015) (per curiam).


                                                    1
        On November 4, 2016, RDW entered into a Securities Purchase Agreement with NAC

Global Technologies, Inc. (“NAC Global”) (now known as Defendant BE Industries, Inc.) and

Defendant NACD. (Compl. ¶ 17.) In the agreement, RDW committed to the purchase of a little

over 1.5 million shares of NAC Global in exchange for $1.5 million. (Id.)

        Twelve days later, on November 16, 2016, RDW entered into a Security and Pledge

Agreement with all corporate defendants whereby RDW was provided with a secured interest in

all property owned and controlled by each corporate defendant. (Compl. ¶ 18.) On the same

day, Defendants NACD, Bellelli Engineering, Bellelli USA, and BE North America entered into

a Subsidiary Guarantee Agreement, pursuant to which each Defendant agreed to be liable to

RDW for any breach of the Securities Purchase Agreement and related transaction agreements.

(Compl. ¶ 19.) RDW further entered into a Validity and Performance Guarantee with Defendant

Antonio Monesi in which he agreed to be personally liable for any breach of the Securities

Purchase Agreement and related transaction agreements up to $1.5 million. (Compl. ¶ 20.)

RDW also entered a similar Validity and Performance Guarantee with Defendant Filippo Puglisi.

(Compl. ¶ 21.)

        RDW also entered into two separate collateral assignment contracts. On November 16,

2016, RDW entered into a Collateral Assignment of Receivables with NAC Global and its

subsidiaries NACD, Bellelli USA, and BE North America (the “U.S. Collateral Assignment”).

In that agreement, the parties assigned all rights to their receivables as collateral for all debts,

liabilities, and obligations existing under the Securities Purchase Agreement, until all of their

payment obligations had been paid in full. (Compl. ¶ 22.) On November 16, 2017, RDW

entered into a similar Collateral Assignment of Receivables with Swiss Heights and Bellelli

Engineering (the “Foreign Collateral Assignment”).



                                                       2
        Finally, on December 9, 2016, NAC Global filed a Certification of Designations,

Preferences and Rights of the Series A Convertible Preferred Stock of NAC Global Technologies

(“Certification of Designations”) with the Nevada Secretary of State. (Compl. ¶ 24.) The

Certificate of Designations provided, in relevant part, that NAC Global would make monthly

payments of $150,000 to RDW beginning on May 16, 2017, until RDW’s investment was repaid

in full. (Id.)

        RDW alleges that Defendants breached the Securities Purchase Agreement by (1) failing

to complete an audit of Swiss Heights and (2) failing to file a registration statement and have it

declared effected by the SEC. (Compl. ¶ 26.) Defendants further allegedly breached the

Certification of Designations by failing to pay RDW the first mandatory redemption installment

payment of $150,000 by May 16, 2017, or make any required payments thereafter. (Id.) RDW

has complied with its obligations under all agreements and has not received any return on its

investment. (Compl. ¶¶ 27–28.)

        Further, Defendants made allegedly “false and misleading statements” when contacted by

RDW regarding Defendants’ nonpayment. (Compl. ¶ 29.) Defendants have “contend[ed] they

are receiving additional financing,” and have “tout[ed] non-existent contracts to demonstrate

they are receiving new revenue and are a solvent company.” (Id.) RDW alleges that these

statements were “false” and “made for the sole purpose” of delaying RDW from enforcing the

default provision of the agreements at issue here. (Compl. ¶ 30.)

        On September 21, 2017, RDW filed this action to recoup its investment pursuant to the

various agreements. (See Compl.)

II.     Legal Standard

        When a defendant “has failed to plead or otherwise defend” a lawsuit, that defendant is in

default and is deemed, for the purposes of liability, to have admitted all well-pleaded allegations
                                                     3
in the complaint. Belizaire v. RAV Investigative & Sec. Servs. Ltd., 61 F. Supp. 3d 336, 344

(S.D.N.Y. 2014) (quoting Fed. R. Civ. P. 55(a)). At that point, the plaintiff is entitled to default

judgment if the complaint’s allegations “establish [the defendant’s] liability as a matter of law.”

Id. (alteration in original) (quoting Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009)).

       In contrast to the facts supporting liability, however, “the amount of damages” alleged in

the complaint is “not deemed true” in the event of a default. Tiffany (NJ) Inc. v. Luban, 282 F.

Supp. 2d 123, 124 (S.D.N.Y. 2003) (quoting Credit Lyonnais Sec. (USA) v. Alcantara, 183 F.3d

151, 152 (2d Cir. 1999)). Rather, after a court has determined that entry of default judgment

against a defendant on a particular claim is appropriate, the court must “conduct an inquiry in

order to ascertain the amount of damages with reasonable certainty” by “determining the proper

rule for calculating damages on such a claim, and assessing plaintiff’s evidence supporting the

damages to be determined under this rule.” Id. (quoting Credit Lyonnais, 183 F.3d at 152).

III.   Discussion

       RDW has asserted breach of contract, fraud in the inducement, fraudulent

misrepresentation, and unjust enrichment claims against Defendants in this action. (Compl.

¶¶ 31–53.) 1 This Court has diversity jurisdiction over those claims under 28 U.S.C. § 1332, as

there exists complete diversity between the parties (see Dkt. No. 74 ¶¶ 2–8), and the amount in

controversy exceeds $75,000 (see Compl. ¶ 32). And this Court has personal jurisdiction over

Defendants in connection with RDW’s claims by virtue of a contractual clause in the Securities

Purchase Agreement in which they agreed that “all legal proceedings [concerning all contracts at




       1
         In its motion for default judgment, RDW seeks damages “solely based upon its initial
investment.” (Dkt. No. 73 at 9.) Because these damages are fully encompassed by RDW’s
breach of contract claim, its other causes of actions will not be addressed here.

                                                      4
issue] shall be commenced exclusively in the state and federal courts sitting in the City of New

York.” (Dkt. No. 74-8 at 39.)

       Under New York law, which governs the agreements at issue here (see id.), the elements

of a breach of contract claim are “(i) the formation of a contract between the parties; (ii)

performance by the plaintiff; (iii) failure of defendant to perform; and (iv) damages.” Johnson v.

Nextel Commc’ns, Inc., 660 F.3d 131, 142 (2d Cir. 2011).

       RDW has plainly alleged the existence of the various contracts at issue here. (See

Compl. ¶¶ 17–24.) Further, it has alleged performance under the contract. (Compl. ¶ 27.) RDW

properly alleged that Defendants breached these agreements by (1) failing to complete an audit

of Swiss Heights and (2) failing to file a registration statement and have it declared effected by

the SEC. (Compl. ¶ 26.) RDW alleges that Defendants further breached the Certification of

Designations by failing to pay RDW the first mandatory redemption installment payment of

$150,000 by May 16, 2017, or make any required payments thereafter. (Id.) It has also

sufficiently alleged that each defendant is liable for the breach by virtue of the Subsidiary

Guarantee Agreement and the Validity and Performance Guarantees. (Compl. ¶¶ 19–20.)

       That leaves the question of damages. Even if a court concludes that a plaintiff has

established the fact of a defaulting defendant’s liability, that court “must ‘conduct an inquiry to

ascertain the amount of damages with reasonable certainty.’” Andrews v. 27 Red Music Publ’g,

LLC, No. 15 Civ. 7544, 2019 WL 199893, at *5 (S.D.N.Y. Jan. 15, 2019) (quoting Credit

Lyonnais, 183 F.3d at 155). Although this inquiry often calls for a hearing or additional briefing,

these steps are “not necessary ‘as long as [the Court] ensure[s] that there was a basis for the

damages specified in the default judgment.’” Friedman v. Mission of the Gabonese Republic,

No. 17 Civ. 8142, 2018 WL 3094917, at *3 (S.D.N.Y. June 20, 2018) (alterations in original)



                                                      5
(quoting Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d

Cir. 1997)).

       Here, the Court can easily determine the measure of the RDW’s damages without further

inquiry. Under New York Law, “[d]amages for breach of contract should put the plaintiff in the

same economic position he would have occupied had the breaching party performed the

contract.” Process Am., Inc. v. Cynergy Holdings, LLC, 839 F.3d 125, 143 (2d Cir. 2016)

(citation omitted). Defendants had an obligation to pay RDW’s $1,500,000 investment back in

full. (See Compl. ¶ 24.) The motion for default judgment erroneously claims that RDW is

seeking $1,520,000 in damages. (Dkt. No. 73 at 10.) However, this number appears to be a

typographical error. RDW asserts that its asserted amount in damages is “solely based upon its

initial investment.” (Dkt. No. 73 at 9.) And while RDW asserts in its motion for default

judgment that it “provided financing to Defendants in the amount of $1,520,000.00” (Dkt. No.

73 at 6), the complaint alleges, and it is clear on the face of the Securities Purchase Agreement,

that financing in the amount of $1,500,000 was provided (Compl. ¶ 17; see Dkt. No. 74-8 at 7).

Accordingly, this Court finds that RDW is entitled to $1,500,000 in damages.

IV.    Conclusion

       For the foregoing reasons, Plaintiff’s motion for default judgment is GRANTED.

       Plaintiff is directed to either (1) file a status letter indicating how it proposes to move

forward against Defendants Swiss Heights Engineering, S.A. and Bellilli Engineering, S.P.A., or

(2) file a stipulation of voluntary dismissal against these defendants pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(i) on or before January 21, 2020.

       The Clerk of Court is directed to close the motion at Docket Number 72, and to enter

judgment in favor of Plaintiff in the amount of $1,500,000.00 against Defendants BE Industries,



                                                      6
Inc., NAC Drive Systems, Inc., BE North America, Corp., Bellilli USA LLC, Antonio Monesi,

and Filippo Puglisi.

       SO ORDERED.

Dated: January 7, 2020
       New York, New York

                                          ____________________________________
                                                     J. PAUL OETKEN
                                                 United States District Judge




                                                7
